Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statement filed on November 12, 2021 has been considered by the Examiner.
Reason for Allowance
The following is an examiner’s statement of reasons for allowance: allowance of claims 1-3 is indicated because the prior art of record does not show or fairly suggest the step of “the glass raw materials supplied from one supply unit and another supply unit, which are adjacent to each other out of the plurality of supply units, extend in parallel along a flowing direction of the glass raw materials from a front wall side to a rear wall side through intermediation of a gap on the molten glass” incorporated with all other limitations as claimed in claim 1.  Applicant's arguments with regarding to claims 1 (see REMARKS pages 4-5) have been fully considered and are persuasive
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG D NGUYEN whose telephone number is (571)270-7828. The examiner can normally be reached Mon-Fri 9AM - 9PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571)272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HUNG D NGUYEN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        11/12/2021
HUNG D. NGUYEN
Primary Examiner
Art Unit 3761